Exhibit WARRANT THESE SECURITIES AND THE UNDERLYING SHARES OF SERIES B STOCK AND COMMON STOCK HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT. STOCK PURCHASE WARRANT To Purchase Shares of Series B Stock or up to 15,000,000 Shares of Common Stock of RoomLinX, Inc. THIS STOCK PURCHASE WARRANT CERTIFIES that, for value received, Creative Hospitality Associates LLC (the “Holder”), is entitled, upon the terms and subject to the limitations on exercise and the conditions hereinafter set forth, at any time on or after the date of the initial vesting of Warrant Shares (as hereinafter defined) as set forth in Section 2(a) hereof (the “Initial Exercise Date”) and on or prior to the close of business on the fifth anniversary of the Initial Exercise Date (the “Termination Date”) but not thereafter, to subscribe for and purchase from RoomLinX, Inc., a Nevada corporation (the “Company”), shares of Series B Preferred Stock, par value $.20 per share (“Series B Stock”), in the form of the attached Certificate of Designation of the Company (the “Series B Warrant Shares”) in such number and at such purchase price per share (the “Series B Exercise Price”) such that such Series B Stock would convert into the same number of shares of common stock of the Company, par value $.001 per share (the “Common Stock”) as if the subscription and purchase had in fact been of shares of Common Stock after the occurrence of the Triggering Event (as hereinafter defined); provided, however, that upon the occurrence of the Triggering Event, the Holder’s unexercised right hereunder to subscribe for and purchase Series B Stock shall immediately be converted into a right entitling the Holder, upon the terms and subject to the limitations on exercise and the conditions hereinafter set forth, to subscribe for and purchase from the Company up to fifteen million (15,000,000) shares of Common Stock (the “Common Stock Warrant Shares”; collectively with the Series B Warrant Shares, the “Warrant Shares”).The purchase price of one share of Common Stock (the “Common Stock Exercise Price”) under this Warrant shall be $.02.References herein to the Warrant Shares shall be deemed references to the Series B Warrant Shares and/or the Common Stock Warrant Shares, as applicable, and references herein to the Exercise Price shall be deemed references to the Series B Exercise Price and/or the Common Stock Exercise Price, as applicable.For purposes hereof, the “Triggering Event” shall mean and have been deemed to have occurred immediately upon the delivery from the Company to the Holder of a written certification that it has a sufficient number of shares of Common Stock authorized and available to provide for the issuance of the Common Stock Warrant Shares.The Exercise Price and the number of Warrant Shares for which the Warrant is exercisable shall be subject to adjustment as provided herein.The Holder acknowledges that the Company is currently delinquent in its filings under the Securities Exchange Act of 1934, as amended, and the Company will not be able to effect a Triggering Event until the Company becomes current on its filings and then obtains the approval of its stockholders of the Triggering Event and there is no assurance the Company can or will ever become current on such filings or obtain such stockholder approval and that the Triggering Event will occur.Notwithstanding the foregoing, the Company agrees to use its commercially reasonable best efforts to make such filings and cause a Triggering Event to occur as soon as possible. Section 1. Title to Warrant.Prior to the Termination Date and subject to compliance with applicable laws and Section 7 of this Warrant, this Warrant and all rights hereunder are transferable, in whole or in part, at the office or agency of the Company by the Holder in person or by duly authorized attorney, upon surrender of this Warrant together with the Assignment Form annexed hereto properly endorsed.The transferee shall sign an investment lettersubstantially in the form attached hereto and otherwise in form and substance reasonably satisfactory to the Company. Section 2. Vesting;
